Syllabus by
ALLEN, J.
ANIMALS
(20 D) The legislature is authorized within its police power to require the examination, inspection and testing of cattle for bovine tuberculosis, and, if such disease is found to exist, to -provide for the summary destruction of the diseased animal.
Such destruction of diseased animals does not constitute a taking of private property for public use, nor _the invasion of the right of acquiring, possessing and protecting, property given under the Constitution of the State of Ohio.
*111CONSTITUTIONAL LAW
(140 S) Section 1121-10 General Code, does not violate the provisions of Article I, Section 1, of Article I, Section 16, nor Article I, Section 19, of the Constitution of the State of Ohio.
Marshall, C J, Kinkade, Robinson, Jones, Matthias and Day, JJ, concur.